Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip of the pins including a “rear head” that bears on the aluminum sheet, as set forth in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The abstract of the disclosure is objected to because it is merely a copy of the first page of the PCT (see section 3 below).  
	Furthermore, the abstract contains legal terms (see section 4 below).
	Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  The term “this” should be replaced with the term - -the- - in line 9 of claim 1, line 3 of claim 5, and lines 6 and 9 of claim 9.  
	The term “onto” should be replaced with the term - -into- - in line 6 of claim 9.
	The term “this” should be replaced with the phrase - -the aluminum- - prior to the term “sheet” in lines 7 and 9 of claim 9.
	These corrections are for grammatical clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite since it is unclear what element(s) are being referred to by the terms “its” and “it”.

	Claim 7 is indefinite since the term “assemblies” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “assemblies” set forth in line 2 of claim 7 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 9 is indefinite since the phrase “a front tip” in line 7 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “front tip” set forth in line 7 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 2 recites the limitation "the head" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 6 recites the limitation "the pin head" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

The term “close” in claim 7is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim 8 recites the limitation "the smallest diameter" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 9 recites the limitation "the end shape" in line 9.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (GB 1316954). Figure 1 of Mitchell shows a wheel having all of the features as set forth in the above claims, except as noted below.
	Per claims 1 and 10, Mitchell shows a wheel having a rim 2 fixed to the perimeter of a disc 1 by connecting pins 9, which extend through a hole 8 (in the disc 1). The tip of 
	Per claim 8, the rim 2 is fixed to the disc 1 at a rim base 5 that forms the smallest diameter of the rim 2. 
	Per claim 9, the method of manufacturing the wheel of Mitchell includes fixing the rim 2 around the perimeter of the disc 1 by assemblies (i.e. pins 9) connecting the superimposed sheets of the rim 2 and disc 1. A cycle of different pressures and speeds of rotation moves the pins 9 to pierce a sheet (of the disc 1), with the tip of the pins 9 subsequently being pressed onto the other sheet (of the rim 2) to cause plastic deformation thereof such that the tip of the pins 9 is friction welded onto the sheet (of the rim 2). 
	Regarding claims 1 and 9, Mitchell discloses that the rim 2 is formed from steel, while the disc 1 is formed from a light alloy, but not vice versa. However, it would have been obvious to one of ordinary skill in the art to swap the materials of the rim and disc of Mitchell (i.e. forming the rim 2 of a light alloy (aluminum being a well-known light alloy commonly used in wheels) and the disc 1 from steel), as a substitute equivalent configuration, dependent upon the desired chemical and physical characteristics of the rim and disc, and for aesthetics. 
	Further regarding claims 1 and 9, while the drawings of Mitchell shows the hole 8 being in the disc 1, lines 62-65 of Mitchell states that the pin “passes through a hole formed in one of the parts, one end portion of the pin being welded to the other of the parts.” Therefore, the hole 8 may be formed in the rim 2 with the tip of the pin 9 being friction welded to the surface of the disc 1. 
. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claims 1 and 7-10 above, and further in view of Ide et al (JP 2000-141066). 
	Regarding claim 4, Mitchell does not disclose the structure of the tip of the pins. Ide et al teaches in Figure 4 the use of a pin 2a having a domed tip. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the tip of the pins of Mitchell as a dome, for the purpose of providing a localized region of contact between the pin and the disc, while still allowing rotation of the pin.
	 Regarding claim 5, Mitchell does not disclose that a circular beading that protrudes above the sheet of the rim is formed as the pin forms the hole. Figures 1A-D of Ide et al teaches the formation of such a beading Wc due to rotation of the pin during the friction welding process. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art that such a beading may form on the rim of Mitchell as a result of the friction molding process.

Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Ide et al as applied to claims 2 and 4-5 above, and further in view of Kaiser et al (DE 10 2012 014 128).
Regarding claim 2-3, Mitchell as modified by Ide et al does not show the head of the pins including indentations around the perimeter to enable driving by a tool in one direction of rotation only. Figures 1-2 of Kaiser et al teaches the use of a pin having a head 11a with indentations 13a around its perimeter to allow a tool to rotate the pin in only one direction. 
	Regarding claim 6, Mitchell as modified by Ide et al does not show the head of the pin including an annular hollow on the underside of the head. Figure 2 of Kaiser et al teaches the use of a pin having a head 11a with an annular hollow on the underside surface 16a. 
	Therefore, from these teachings, it would have been obvious to one of ordinary skill in the art to form the head of the pins of Mitchell as modified by Ide et al with the features taught by Kaiser et al, for the purpose of (a) preventing removal of the pins from the wheel after assembly, and (b) to allow the bead formed in rim during friction welding to be received within the hollow of the pins to allow the pins to sit flush with the surface of the rim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show the connection between rims and discs to form a wheel, or fastener structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617